                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


                                              )   Chapter 11
 IN RE: HDR HOLDING, INC., et al.,            )   Case No. 19-11396 (MFW)
                                              )   (Jointly Administered)

 OFFICIAL COMMITTEE OF                        )
 UNSECURED CREDITORS,                         )
                                              )
                        Appellant,            )
                                              )   C.A. No. 19-1825 (MN)
        v.                                    )   BAP No. 19-53
                                              )
 HDR HOLDING, INC., et al.,                   )
                                              )
                        Appellees.            )

 DNOW L.P.,                                   )
                                              )
                        Appellant,            )
                                              )
        v.                                    )   C.A. No. 19-1946 (MN)
                                              )   BAP No. 19-57
 HDR HOLDING, INC., et al.,                   )
                                              )
                        Appellees.            )

                                          ORDER

               WHEREAS, on March 26, 2020, Chief Magistrate Judge Mary Pat Thynge issued

a Recommendation (D.I 5 in C.A. No. 19-1825 and D.I. 4 in C.A. No. 19-1946) recommending

that these matters be withdrawn from the mandatory referral for mediation and proceed through

the appellate process of this Court;
                WHEREAS, no objections to the Recommendation are anticipated because the

parties are aware of the unsuccessful status of mediation 1 and the need for a briefing schedule

(D.I. 5 at 2; D.I. 4 at 2); and

                WHEREAS, the Court does not find the Recommendation to be clearly erroneous

or contrary to law.

                THEREFORE, IT IS HEREBY ORDERED this 27th day of March 2020 that the

Recommendation is ADOPTED and these matters are withdrawn from the mandatory referral for

mediation.

                IT IS FURTHER ORDERED that, on or before April 10, 2020, the parties shall

submit a proposed briefing schedule for these appeals.



                                                       The Honorable Maryellen Noreika
                                                       United States District Court




1
        As stated in the Recommendation, since these appeals were filed Judge Thynge has held
        numerous telephonic discussions and has had extensive email exchanges with counsel
        trying to settle these matters and those efforts were unsuccessful (D.I. 5 at 2; D.I. 4 at 2).


                                                  2
